Filed 11/9/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 203







Carl Aubury Harmon, III, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160101







Appeal from the District Court of Williams County, Northwest Judicial District, the Honorable Paul W. Jacobson, Judge.



AFFIRMED.



Per Curiam.



Russell J. Myhre, P.O. Box 475, Valley City, N.D. 58072, for petitioner and appellant; on brief.



Nathan K. Madden, Assistant State’s Attorney, P.O. Box 2047, Williston, N.D. 58802, for respondent and appellee; on brief.

Harmon v. State

No. 20160101



Per Curiam.

[¶1]	Carl Harmon appeals from a district court order denying his applications for post-conviction relief.  In 1996, Harmon was convicted of gross sexual imposition, felonious restraint, and terrorizing, and his conviction was affirmed on appeal.  
State v. Harmon
, 1997 ND 233, 575 N.W.2d 635.  Harmon filed two prior post-conviction relief applications, which were denied.  One was appealed and affirmed.  
See
 
Harmon v. State
, 2012 ND 83, 816 N.W.2d 812.  In 2014 and 2015, Harmon applied for post-

conviction relief.  The State moved to summarily dismiss the applications, and the district court granted the State’s motion.  On appeal, Harmon argues his attorney abandoned him by failing to respond to the State’s motion to dismiss and he should be allowed to apply for relief from the court’s order under N.D.R.Civ.P. 60(b)(1).  We summarily affirm under N.D.R.App.P. 35.1(a)(6).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Lisa Fair McEvers

Carol Ronning Kapsner